Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          Applicant’s election without traverse of Species Group II, including claims 11-16, in the reply filed on 2/3/2022 is acknowledged.  Claims 1-10 are canceled and claims 11-16 are now examined.

Claim Rejections - 35 USC § 103
3.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.          Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPBELL, Brent (WO 2017/019910 A1) in view of Theuerkorn et al. (US Patent Application Publication No: 2006/0045428 A1).
             Regarding claim 11, CAMPBELL, Brent teaches a fiber optic apparatus (see fig. 50), comprising: a chassis (410 in fig. 50); wherein the chassis (410, fig. 50) is configured to support a fiber optic connection density of at least four hundred thirty-two (432) fiber optic connections per U space (see page 27, lines 23-26).    CAMPBELL, Brent differs from the claimed invention in that CAMPBELL, Brent does not disclose the chassis (410, fig. 50) is based on using at least one 

                Regarding claims 12 and 13, the chassis system of CAMPBELL, Brent modified by Theuerkorn differs from the claimed invention in that of CAMPBELL, Brent and Theuerkorn do not specifically disclose the chassis is configured to support fiber optic connection density of at least four hundred eighty-six (486) fiber optic connections per U space, or to support a fiber optic connection density of at least five hundred fifty-eight (558) fiber optic connections per U space.   However, CAMPBELL, Brent further teaches the chassis 410 can support different fiber optic connection densities such as 200 fiber connections per rack unit, or 576 fiber connections per rack unit (see page 27, lines 23-27).   Therefore, it would have been obvious that the chassis 410 of CAMPBELL Brent, can also support fiber optic connection densities, for example, such as four hundred eighty-six (486) fiber optic connections per U space, or five hundred fifty-eight .

5.            Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPBELL, Brent (WO 2017/019910 A1) in view of Theuerkorn et al. (US Patent Application Publication No: 2006/0045428 A1) and in further view of Leigh et al. (US Patent No: 10,725,252 B1).
                Regarding claims 15 and 16, the chassis system of CAMPBELL, Brent modified by Theuerkorn differs from the claimed invention in that of CAMPBELL, Brent and Theuerkorn do not specifically disclose the VSFF component comprises of connectors such as MDC connector and SN connector.   Leigh teaches the use of fiber optics duplex ferrule connectors such as MDC connectors and SN connectors (see col. 1, lines 16-24, col. 11, lines 5-10).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide optical connectors such dual ferrule connectors of MDC type and/or SN type, as it is taught by Leigh, for the fiber coupling and connections in the chassis system of CAMPBELL Brent, modified by Theuerkorn, to provide optical coupling and connections of low loss.

Allowable Subject Matter
6.           Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               CAMPBELL, Brent (WO 2016/154092 A1) is cited to show a fiber optic apparatus (see fig. 1-3) comprising of a chassis (12 in fig. 1-3) that is configured to support a fiber optic connection density of at least four hundred thirty-two (432) fiber optic connections per U space (see page 8, lines 21-23).    
                Thompson et al. (US Patent Application Publication No: 2018/0074275 A1) is cited to show a modular fiber frame (100, fig. 1A) with a distribution connection capacity of 432 SC format connections (see paragraph 0052).
                SoIheid et al. (US Patent No: 8,229,265 B2) is cited to show a fiber distribution hub (FDH) (200, fig. 3) that routes 432 fibers to subscribers (see col. 8, lines 18-21). 
                Takano et al. (US Patent Application Publication No: 2018/0217338 A1) is cited to show the use of dual ferrule CS connectors (see paragraph 0344, lines 5-7 and figs. 35A, 39).

8.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636